IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

PINE BLUFF DIVISION
QuVONDO MARTA THROWER PLAINTIFF
ADC #153192
v. No. 5:18-cv-172-DPM

WENDY KELLEY, Director, ADC;

RANDY LEE SHORES, Major;

RICHARD EDDIE POWELL,

Lieutenant, ADC K-9 Unit;

]OHN P. MAPLES, Lieutenant,

ADC K-9 Unit; RONALD WATSON,

Sergeant, ADC K-9 Unit; and CHRISTOPHER

ROSS GRIFFITH, Sergeant, ADC K-9 Unit DEFENDANTS

ORDER

Unopposed recommendation, N<_) 29, adopted FED. R. CIV.
P. 72(b) (1983 addition to advisory Committee notes). Defendants'
motion for summary judgment, N<_) 24, is granted,‘ and ThroWer's
motion for summary judgment, NQ 19, is denied Thrower's Complaint
Will be dismissed Without prejudice for failure to exhaust

So Ordered.

/C:“pv“bi?iwz£né'/ ij

D.P. Marshall f(r
United States District ]udge

 

30 /\.»""r\f£w»/<m ;<Lc‘i / 8

 

